Citation Nr: 1402859	
Decision Date: 01/23/14    Archive Date: 01/31/14

DOCKET NO.  09-37 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for right ear hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service with the Army from January 1962 to January 1964, and active duty for training with the Army National Guard from August 11, 1964 to August 29, 1964 and from June 4, 1965 to June 19, 1965. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Regional Office (RO) in Togus, Maine, which denied service connection for bilateral hearing loss.  

In May 2013, the Board remanded this matter for further development, to include performing a VA examination.  At the time of the remand, the Board listed the issue as entitlement to service connection for bilateral hearing loss.  The requested development was performed in accordance with the Board's directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).

Following the Board remand, in a July 2013 rating determination, the Appeals Management Center (AMC) granted service connection for left ear hearing loss and assigned a noncompensable (0 percent) disability rating (also referred to as evaluation).  As this is the total benefit sought on appeal related to the left ear, the Board will no longer address this issue.  As a result of the AMC's actions, the Board has listed the issue as such on the title page of this decision.  

The Board has reviewed both the appellant's "Virtual VA" and VBMS files so as to insure a total review of the evidence.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran experienced loud noise exposure (acoustic trauma) in service.

2.  The Veteran has current right ear sensorineural hearing loss disability for VA disability compensation purposes. 

3.  The Veteran experienced continuous symptoms of right ear sensorineural hearing loss since service. 


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, right ear hearing loss was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008). 

As the Board is granting the full benefit sought on appeal, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (VA Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Service Connection for Bilateral Hearing Loss

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Prior to November 1967, military audiometric results were reported in American Standards Association (ASA) units; VA used ASA units prior to July 1966.  However, in July 1966 VA adopted International Organization for Standardization  (ISO) units, and the military followed suit in November 1967.  The current definition for a hearing loss disability found at 38 C.F.R. § 3.385 is based on ISO units.  Any military audiograms conducted prior to November 1967 must be converted from ASA to ISO units. Essentially, that means adding 10 decibels to the reported findings in most frequencies, the exceptions being adding 15 decibels at 250 and 500 Hertz and 5 decibels at 4000 Hertz .

The threshold for normal hearing is between 0 and 20 decibels, and higher threshold shows some degree of hearing loss.  The provisions of 38 C.F.R. § 3.385 do not require that hearing loss be shown as defined in that regulation at the time of separation from service, if there is sufficient evidence to demonstrate a relationship between the veteran's service and his current disability.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 

The disability at issue, namely hearing loss, sensorineural in nature, has been determined a policy matter by VA to be a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as sensorineural hearing loss (an organic disease of the nervous system), become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

The Veteran is competent to report in-service noise exposure as well as hearing problems both during and after service.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  However, actual hearing loss (especially that established to a severity recognized as disabling by 38 C.F.R. § 3.385) is not a condition capable of lay diagnosis, much less the type of condition that can be causally related to military service by lay testimony.  Davidson, 581 F.3d 1313.

The Veteran maintains that his current bilateral hearing loss arises out his duties performed as a light truck driver in service and exposure to artillery fire, to include being around artillery fire while performing his duties as a truck driver.  He does not claim that his hearing loss is a result of combat situations. 

The evidence shows that the Veteran has current right ear sensorineural hearing loss "disability" for VA disability compensation purposes that meets the criteria at 38 C.F.R. § 3.385.  Audiometric testing at the VA examination in January 2009 revealed decibel level readings in the right ear of 40, 35, 55, 60, and 95 at 500, 1000, 2000, 3000 and 4000 Hertz.  Speech recognition testing was 80 percent in the right ear.  The VA examiner rendered a diagnosis of moderate sloping to profound sensorineural hearing loss at 500-4000 Hertz.  In conjunction with the Board remand, the Veteran was afforded a VA examination in July 2013.  Testing revealed decibel level readings of 40, 40, 50, 65, and 75 in the right ear with speech recognition testing being reported as 74 percent in the right ear, along with a diagnosis of sensorineural hearing loss being rendered.  

The evidence shows that the Veteran experienced some loud noise exposure during service, and shows worsening of hearing loss during service.  The service records reveal that he was a light weight truck driver and that he had received the marksman badge.  At the time of the October 1961 pre-induction examination, the Veteran was noted to have 15/15 hearing, representing normal hearing; thus, the Veteran was shown to have normal hearing in both ears at the time of entrance into service.  At the time of the December 1963 service separation examination, the Veteran was noted to have decibel level readings of 25, 20, 20, -, and 20 for the right ear at 500, 1000, 2000, 3000, and 4000 Hertz.  Such findings demonstrate a hearing loss at the 500 Hertz level that is not within normal limits, as the Court recognized in Hensley (recognizing treatise evidence that audiometric decibel thresholds 20 decibels or less were within the normal range).

The evidence is also at least in equipoise on the question of whether the Veteran experienced continuous symptoms of sensorineural hearing loss since service.  The Veteran has reported having had continuous hearing problems since service.  He has also indicated that he has had little recreational or work-related noise exposure following service.  In support of his claim, the Veteran submitted numerous lay statements from various individuals, at least three who had known him both prior and subsequent to service, that he had difficulty hearing upon his return from active duty.  At the VA examination in January 2009, the Veteran reported that he had had hearing loss since his period of active service.  

The Veteran has made credible statements averring to right ear hearing loss in service and continuous symptomatology of right ear hearing loss since service, which are bolstered by the numerous lay statements received in conjunction with his claim, and he currently has right ear sensorineural hearing loss disability.  Accordingly, resolving reasonable doubt in the Veteran's favor, the Board finds that the elements necessary to establish presumptive service connection for right ear hearing loss based on "continuous" post-service symptoms have been met.  See 38 C.F.R. § 3.303(b).  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

As the criteria for presumptive service connection for sensorineural hearing loss are met, the theory of direct service connection is rendered moot, and need not be 

addressed.  In this regard, opinions on the question of direct service connection, specifically pertaining to the element of direct nexus of hearing loss to service are not determinative in this case. 


ORDER

Service connection for right ear hearing loss is granted.  




____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


